

117 HR 5299 IH: To amend title 37, United States Code, to authorize travel and transportation allowances for family members to attend the funeral and memorial services of members of the uniformed services.
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5299IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Mr. Neguse introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to authorize travel and transportation allowances for family members to attend the funeral and memorial services of members of the uniformed services.1.Travel and transportation allowances for family members to attend the funeral and memorial services of membersSection 452(b) of title 37, United States Code, is amended by adding at the end the following new paragraph:(18)Presence of family members at the funeral and memorial services of members..